Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on August 29, 2022.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments filed August 29, 2022 with respect to the rejections of claim of the independent claims as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over BUKOVITZ et al. (US 2008/0276429), as well as BUKOVITZ et al. in view of  PRESTON et al. (US 2007/0174646).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 21, 22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over BUKOVITZ et al. (US 2008/0276429) in view of PRESTON et al. (US 2007/0174646).
In reference to claims 2 and 3, BUKOVITZ et al. discloses a tool device 1 comprising: a secondary module 2 that can be detached from a primary/first module 14, the primary/first module 14 having a receptacle (16; figure 2) and the second(ary) module 2 having an insertion part 9 that is inserted in the receptacle 16 along an insertion axis defining an insertion direction (figures 2, 5 & 7); wherein the insertion part 8 is rotated in the receptacle about the insertion axis in one rotation direction into a locked position and an enabled position (paragraph 37; figure 1-4); wherein the receptacle 16 has a plurality of first projections 17 arranged consecutively in the insertion direction (figure 3), and the insertion part 8  has a plurality of second projections 9 arranged consecutively in the insertion direction (figure 9), such that in the locked position (projections overlap; figure 7) a second projection 9 engages behind a first projection 17 in the insertion direction of the insertion axis and in an enabled position to incrementally pass in the insertion direction of the insertion axis (paragraph 37); and wherein on a side facing in the insertion direction, a first projection of the plurality of first projections 17 has a first slope rising along the insertion axis (see DIAGRAM I below of figure 2).

    PNG
    media_image1.png
    236
    550
    media_image1.png
    Greyscale

DIAGRAM I
Regarding claim 6, BUKOVITZ et al. further discloses the plurality of second projections 9 are arranged/spaced 18 adjacent to one another in a rotation direction about the insertion axis  (figure 1).
With respect to claim 7, BUKOVITZ et al. further discloses a side of a second projection 9 facing away from the first/primary module 14 (see DIAGRAM I above of figure 2).
In reference to claim 21, BUKOVITZ et al. discloses a tool device 1 comprising: a second(ary) module 2 that can be detached from a primary/first module 14, the primary/first module 14 having a receptacle 16 and the second(ary) module 2 having an insertion part 8 that is inserted in the receptacle 16 along an insertion axis defining an insertion direction (see DIAGRAM I above of figure 2).; wherein the insertion part 8 is rotated in the receptacle about the insertion axis in one rotation direction into a locked position and an enabled position (paragraph 37; figure 1-4); wherein the receptacle1 6  has a plurality of first projections 17 arranged consecutively in the insertion direction, and the insertion part 8 has a plurality of second projections 9 arranged consecutively in the insertion direction ( figure 1), such that in the locked position  a second projection 9 engages behind a first projection 17 in the insertion direction of the insertion axis and in an enabled position to incrementally pass in the insertion direction of the insertion axis  (paragraph 37); and wherein on a side of a second projection 9 facing against (away from) the insertion direction, the second projection 9 of the plurality of second projections has a slope rising along the insertion axis (see DIAGRAM I above of figure 2).
Regarding claim 22, BUKOVITZ et al. further discloses the plurality of second projections 9 are arranged/spaced 18 adjacent to one another in a rotation direction about the insertion axis (figure 1).
With respect claim 25, BUKOVITZ et al. further discloses the plurality of first projections 17 arranged/spaced 19 adjacent to one another in a rotation direction about the insertion axis (paragraph 37).
In reference to claim 26, BUKOVITZ et al. further discloses on a side facing in the insertion direction, a first projection of the plurality of first projections 17 has a first slope rising along the insertion axis (see DIAGRAM I above of figure 2).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9, 15-18, 23, 24 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over BUKOVITZ et al. (US 2008/0276429) in view of PRESTON et al. (US 2007/0174646).
Regarding claims 4, 5, 15, 16, 25-28, 31 and 32, BUKOVITZ et al. discloses a plurality of radially spaced 19 first projections 17 as required in claim 3, but does not disclose the first projections 17 to increase in steepness/radial height as claimed.
PRESTON et al. teaches a tool device 10 comprising: a second(ary) module 28 that can be detached from a primary/first module 20, the primary/first module (figure 6) having a receptacle (see DIAGRAM I below of figures 6 & 8) and the secondary module (figure 8) having an insertion part  (see DIAGRAM I below of figures 6 & 8) that is inserted in the receptacle along an insertion axis defining an insertion direction; wherein the insertion part is rotatable in the receptacle about the insertion axis in one rotation direction into a locked position and an enabled position; wherein the receptacle has a first projection 75b that extends in the insertion direction, and the insertion part has a  second projection 75a that extends in the insertion direction, each projection having a spacing that facilitates the a locked position (i.e. insertion part fully threaded within receptacle) when the second projection 75a engages behind the first projection 75b in the insertion direction of the insertion axis and in an enabled position (i.e. partially threaded within the receptacle) to incrementally pass in the insertion direction of the insertion axis; and wherein the first projection increases in steepness/height along the insertion direction away from the second module (see DIAGRAM II below of figure 5).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the first projections of BUKOVITZ et al. to increase in steepness/radial height along the insertion direction away from the second module since paragraph 42 of PRESTON et al. suggests such a modification greatly reduces the stress of the first projections engagement with the second projections for the purpose of preventing failure in the connection of the first and second projections.

    PNG
    media_image2.png
    316
    917
    media_image2.png
    Greyscale

DIAGRAM I

    PNG
    media_image3.png
    273
    481
    media_image3.png
    Greyscale

DIAGRAM II
With respect to claims 8, 9, 17, 18, 23, 24, 29 & 30, BUKOVITZ et al. discloses a plurality of radially spaced 18 second projections 9 as required in claims 3, 7 and 21, wherein each of the second projections 9 have surface(s) that slope away from the first module 14.  BUKOVITZ et al. but does not disclose the second projections 9 to increase in steepness/radial height as claimed.
PRESTON et al. teaches a second(ary) module having a second projection 75a on an insertion part of the second(ary) module, the projection 75a having a slope rising along the insertion axis, the second projection 75a also increasing in radial height and steepness along the insertion axis away from an opening of the second module (see DIAGRAM III below of figure 8).   It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the second projections of BUKOVITZ et al. to increase in steepness/radial height along the insertion direction away from the second module since paragraph 42 of PRESTON et al. suggests such a modification greatly reduces the stress of the second projections engagement with the first projections for the purpose of preventing failure in the connection of the first and second projections.

    PNG
    media_image4.png
    679
    657
    media_image4.png
    Greyscale

DIAGRAM III



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731   

September 6, 2022